DETAILED ACTION
	Claims 1 and 4-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment to the specification has overcome the objection. The objection to the specification has been withdrawn.

Response to Arguments
Applicant’s arguments, see page 10 of the reply filed 05/02/2022, with respect to the 35 U.S.C. 102 and 103 rejections of claims 1-2 and 7-13 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Okamoto discloses a mobile vehicle (In fig. 9 and starting in paragraph [0074], Okamoto discloses the structure of a mobile robot 2) comprising:
one or more wheels (In fig. 9 and paragraph [0075], Okamoto discloses that the mobile robot 2 includes mobile mechanisms 2b such as wheels);
a sensor configured to detect a position of a follow target (In fig. 9 and paragraphs [0075]-[0076], Okamoto discloses that the mobile robot 2 includes a measurement apparatus 2c which measures a position and a velocity of the accompanied target 1 (follow target) which may be an external sensor that is set outside the mobile robot 2); and
a controlling section configured to control the one or more wheels based on a detection result of the sensor such that the mobile vehicle follows the follow target (In fig. 9 and paragraph [0075], Okamoto discloses that the mobile robot 2 includes a control apparatus 2g (controlling section) which controls the mobile mechanisms 2b (wheels) so as to move along the path calculated for accompanying the accompanied target 1 based on the measurement results by the measurement apparatus 2c), wherein
the controlling section is configured to:
store in a memory (In paragraph [0078], Okamoto discloses that in order to calculate the accompanying path, it is necessary to obtain the moving path of the accompanied target 1; the examiner understands that the pieces of positional data of the follow target must be stored in memory to calculate the accompanying path of the robot) pieces of positional data of the follow target that have been detected by the sensor (In paragraph [0078], Okamoto discloses that the moving path (of the target) can be calculated based on position and velocity information obtained by detecting the position and the velocity information of the accompanied target 1 (via measurement apparatus 2c, or sensor)),
determine a change point at which a traveling direction of the follow target has changed based on the pieces of the stored positional data (In fig. 17 and paragraphs [0099]-[0100], Okamoto discloses if the moving direction of the accompanied target 1 has rapidly changed (traveling direction of the follow target has changed) in S4, recalculating its path in accordance with the position (change point) and velocity of the accompanied target 1 in S8; the examiner understands the position (change point) of the target to be part of its moving path which must be stored to recalculate the accompanying path of the robot), and
set a target point based on the change point (In fig. 17 and paragraphs [0099]-[0100], Okamoto discloses if the moving direction of the accompanied target 1 has rapidly changed (traveling direction of the follow target has changed) in S4, recalculating its path (setting a new target point) in accordance with the position (change point) and velocity of the accompanied target 1 in S8).
Curtis teaches storing in a memory pieces of positional data of the follow target that have been detected by the sensor at predetermined time intervals (In column 3 lines 27-46, Curtis teaches that a following vehicle 102 acquires waypoints from the leader 302 (target) acquired over subsequent times by, for example, GPS or LIDAR systems (sensor); in column 3 lines 47-62 Curtis teaches that the waypoint acquisition rate is used to determine values used in considering if a waypoint is considered to be an outlier).
However the combination of Okamoto and Curtis does not explicitly disclose wherein the change point is a position that corresponds to one of the pieces of the stored positional data and meets one or more conditions,
a coordinate system is defined in which a directional axis from the mobile vehicle toward the follow target is a first axis, and a directional axis orthogonal to the first axis is a second axis, and
the one or more conditions include a condition that an absolute value of a coordinate on the second axis is greatest on the coordinate system.

Regarding claim 14, the combination of Okamoto and Curtis does not explicitly disclose wherein a coordinate system is defined in which a directional axis from the mobile vehicle toward the follow target is a first axis, and a directional axis orthogonal to the first axis is a second axis, and
the controlling section excludes, from candidates for the change point, a position at which an absolute value of a coordinate on the second axis is smaller than or equal to a threshold on the coordinate system.

Regarding claim 15, the combination of Okamoto and Curtis does not explicitly disclose wherein the change point is a position that corresponds to one of the pieces of the stored positional data and meets one or more conditions,
a coordinate system is defined in which a directional axis from the mobile vehicle toward the follow target is a first axis, and a directional axis orthogonal to the first axis is a second axis, and
the one or more conditions include a condition that an absolute value of a coordinate on the second axis is greater than a threshold on the coordinate system.

The prior art of record alone or in combination does not explicitly disclose the claims, and therefore independent claim 1, 14, and 15, and corresponding dependent claims 4-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665